Filed 3/27/15 In re Q.G. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re Q.G., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.
Q.G.,                                                                A137725
         Defendant and Appellant.                                    (Contra Costa County
                                                                     Super. Ct. No. J1100691)


         The minor appeals from two dispositional orders committing him to the Contra
Costa County Youth Offender Treatment Program (YOTP), a locked wing of the county
juvenile hall, after he admitted that he violated the terms of his probation and pled no
contest to charges raised in a supplemental petition. The minor’s counsel has asked this
court for an independent review of the record to determine whether there are any arguable
issues. (People v. Wende (1979) 25 Cal. 3d 436.) The minor was notified of his right to
file a supplemental brief on his own behalf but has not filed one. We find no arguable
issues and affirm.
                                       BACKGROUND
         The instant appeal is the third appellate challenge brought by the minor. In two
prior appeals, this court affirmed dispositional orders of the juvenile court after the
minor’s attorney filed briefs pursuant to People v. Wende, supra, 25 Cal. 3d 436. (In re



                                                             1
Q.G. (Jan. 6, 2012, A132524) [nonpub. opn.]; In re Q.G. (Sept. 7, 2012, A134986)
[nonpub. opn.].)
       On July 27, 2012, the probation department alleged that the minor had violated the
terms of his probation by leaving Courage to Change without permission. On August 22,
2012, the minor admitted the alleged violation.
       On November 29, 2012, following the filing of a supplemental section 602
petition, the minor pled no contest to grand theft (Pen. Code, § 487, subd. (c)). The
minor also admitted the gang allegation alleged in the supplemental petition.
       On January 18, 2013, the juvenile court committed the minor to YOTP, and denied
his request for review of his placement within six months.
                                      DISCUSSION
       The minor has been adequately represented by counsel throughout the
proceedings. No error appears in the minor’s most recent admission of probation
violation, as he was advised of the rights he waived and the consequences of admitting
the violation. The minor received a fair dispositional hearing, and the juvenile court’s
placement order was not an abuse of discretion. Also, no error appears in the minor’s no
contest plea to the grand theft charge forming the basis of the supplemental petition.
There is a factual basis for the plea and the minor was advised of the rights he waived and
the consequences of entering a plea. The juvenile court did not abuse its discretion in
ordering placement at YOTP. There was no sentencing error. There are no issues that
require further briefing.
                                     DISPOSITION
       The dispositional orders are affirmed.




                                             2
                                _________________________
                                REARDON, ACTING P. J.


We concur:


_________________________
RIVERA, J.


_________________________
STREETER, J.




                            3